DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 3/8/2021.  

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s statement in the remarks submitted 3/8/2021 “that the subject matter disclosed [in Szubbocsev] and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person - namely Micron Technology, Inc.” has been considered.  In view of this statement, Szubbocsev is not prior art.  Thus, the prior rejection has been withdrawn.

In independent claims 1 and 13 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1:
	"encrypting reply information at the memory device to provide encrypted reply information, the encrypted reply information configured to reveal an address of a first block when decrypted at the host, wherein the address of the first block does not indicate an address of a true physical block of the memory device to the host; and
	sending a reply message, including the encrypted reply information, to the host in response to the write command.";

Claim 13:
	"receiving encrypted reply information including a first encrypted portion from the 
decrypting the first encrypted portion at the host to get an address of a first block associated with the write data, wherein the address of the first block does not indicate an address of a true physical block of the memory device;
updating the memory statistics of the external flash memory system at the host using the address of the first block; and
sending a memory maintenance command when a memory statistic associated with the address of the first block satisfies a maintenance threshold; and
wherein the memory maintenance command includes the first encrypted portion of the encrypted reply information.";

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-21 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135